DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 14-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cornec et al. (US 2005/0068250) in view of Lutman et al. (US 2010/0283710).
In regards to claim 1, Cornec discloses of an antenna device, comprising: a metal plate (for example 12) having a first surface and a second surface that is opposite to the first surface; a radiation antenna (for example 14) disposed on the first surface of the metal plate (12, see Fig 1); a feeding cable arranged at a side of the metal plate (12) away from the radiation antenna (14) and connected to the radiation antenna by passing through the metal plate (12, for example see Figs 1 and 2); and a plurality of metallic cable holders (for example 28 and 40) each formed by winding one metal wire, wherein each of the metallic cable holders includes: a cable arrangement portion (included in 28 and 40, see Figs 2-3, 4A-4B) fixed to the metal plate (12) and including a plurality of rack segments regularly arranged along the straight direction (for example see Figs 2-3, 4A-4B), wherein each of the rack segments has an insertion opening 
However, Cornec does not explicitly disclose of wherein each holder includes two fixing portions arrange along a straight direction and configured to be fixed to the metal plate.
Lutman discloses of an antenna device, comprising: a metal plate (for example 20) having a first surface and a second surface that is opposite to the first surface; a radiation antenna (for example 30) disposed on the first surface of the metal plate (20, see Figs 1-10); a feeding cable (15) arranged at a side of the metal plate (20) away from the radiation antenna (30) and connected to the radiation antenna by passing through the metal plate (20, for example see Figs 1-10); and two fixing (for example see 54, 56 in Figs 7, 9) portions arranged along a straight direction and fixed to the second surface of the metal plate (20); and a cable arrangement portion (for example 50, 52) fixed to the metal plate (20) and including a plurality of rack segments regularly arranged along the straight direction (for example see 50 in Figs 4, 7, 9), wherein each of the rack segments has an insertion opening arranged away from the metal plate (20), and an opening diameter of the insertion opening of each of the rack segments 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to have two fixing portions for fixing a cable holder to a metal plate as taught by Lutman for providing a solid and secure connector for affixing the cable to the metal plate and antenna. 
In regards to claim 2, Cornec in view of Lutman disclose of the antenna device according to claim 1, wherein in any one of the metallic cable holders (for example 28, 40 of Cornec), the cable arrangement portion curvedly extends from one of the two fixing portions toward another one of the two fixing portions along a distribution plane (for example see Cornec Fig 2).  
In regards to claim 3, Lutman discloses of the antenna device according to claim 2, wherein in any one of the metallic cable holders (for example 28, 40 of Cornec, 50, 52 of Lutman), the distribution plane is orthogonal to the second surface of the metal plate (12 of Cornec see Figs 1-2, 4A-4B; 20 of Lutman see Figs 1, 3-5, 7-10).  
In regards to claim 4, Cornec in view of Lutman disclose of the antenna device according to claim 2, wherein when the feeding cable (18 of Cornec, 15 of Lutman) passing through the insertion opening is fixed in position by the at least one of the rack segments, the feeding cable is movable in a space surroundingly defined by the at least 
In regards to claim 5, Cornec in view of Lutman disclose of the antenna device according to claim 2, wherein in any one of the metallic cable holders (28m 40 of Cornec, 50, 52 of Lutman), the cable arrangement portion includes a plurality of buffering segments, and any two of the rack segments adjacent to each other are connected to one of the buffering segments (for example see Cornec Figs 1-3, 4A-4B and Lutman Figs 1, 3-5 and 7-10).  
In regards to claim 6, Cornec in view of Lutman disclose of the antenna device according to claim 5, wherein in any one of the metallic cable holders, each of the rack segments is in a shape of the letter "U"  and any part of each of the rack segments is parallel or perpendicular to the straight direction (for example see Figs 2-3, 4A-4B and Paragraphs 0007, 0009, 0016, 0018 of Cornec and Figs 4, 7, 9 of Lutman).
However, Cornec and Lutman do not explicitly disclose of any two of the rack segments adjacent to each other have a distance there-between that is smaller than the opening diameter of any one of the rack segments.  
It would have been obvious to one of ordinary skill in the art before the effective filing date as an obvious matter of design choice to have the distance there-between being smaller than the opening diameter of any one of the rack segments since such a modification would have involved a mere change in size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. (see In re Rose, 105 USPQ 237 (CCPA 1955)).
In regards to claim 14, Cornec in view of Lutman disclose of the antenna device according to claim 1, wherein the metallic cable holders (for example 28, 40 of Cornec) are electrically coupled to the metal plate (12) and any one of the rack segments is configured to clutch a grounding portion of the feeding cable (18), so that the grounding portion of the feeding cable (18) is electrically coupled to the metal plate (12) through the corresponding rack segment (for example see Figs 1-3, 4A-4B and Paragraph 0018 of Cornec).  
In regards to claim 15, Cornec in view of Lutman disclose of the antenna device according to claim 1, wherein the metal plate (20 of Lutman) includes a plurality of pillar structures (for example screws/bolts 54), and each of the metallic cable holders (50, 54) is fixed to the metal plate (20) by having the two fixing portions thereof be respectively fastened to two of the pillar structures (54, for example see Lutman Figs 1, 3-5, 7, 9).  
In regards to claim 17, Cornec in view of Lutman disclose of the antenna device according to claim 1 as found within the explanation above.

It would have been obvious to one of ordinary skill in the art before the effective filing date as an obvious matter of design choice to have the insertion opening being greater than 35% of the cable diameter of the feeding cable since such a modification would have involved a mere change in size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. (see In re Rose, 105 USPQ 237 (CCPA 1955)).
In regards to claim 18, Cornec in view of Lutman disclose of the antenna device according to claim 1, wherein the feeding cable (18 of Cornec) has a plurality of bending segments, and a part of each of the bending segments is fixed in position by one of the metallic cable holders (28, 40 or Cornec, for example see Cornec Fig 2).  
In regards to claim 19, Cornec discloses of a feeding cable module of an antenna device, comprising: a feeding cable (for example 18); and a metallic cable holder integrally formed as a one-piece structure (for example see Paragraphs 0006, 0009, 0016, 0019-0020) and including: a cable arrangement portion (for example 28 and 40) fixed  to the metal plate and including a plurality of rack segments (for example see 28 and 40 in Fig 2 and also see Figs 3, 4A-4B) regularly arranged along the straight direction, wherein each of the rack segments has an insertion opening (for example 30, see Fig 3), and an opening diameter of the insertion opening of each of the rack segments is smaller than a cable diameter of the feeding cable (18, for example see Abstract and Paragraphs 0007, 0016, cable is press fit into opening), wherein when the feeding cable (18) passes through the insertion opening of at least one of the rack segments, the feeding cable (18) is fixed in position by the corresponding rack segment and is surrounded by the corresponding rack segment with a predetermined angle that is smaller than 360 degrees (for example see Figs 1-3, 4A-4B and Paragraphs 0006-0020).  
two fixing portions arrange along a straight direction ad configured to be fixed to the metal plate.
Lutman discloses of an antenna device, comprising: a metal plate (for example 20) having a first surface and a second surface that is opposite to the first surface; a radiation antenna (for example 30) disposed on the first surface of the metal plate (20, see Figs 1-10); a feeding cable (15) arranged at a side of the metal plate (20) away from the radiation antenna (30) and connected to the radiation antenna by passing through the metal plate (20, for example see Figs 1-10); and two fixing (for example see 54, 56 in Figs 7, 9) portions arranged along a straight direction and fixed to the second surface of the metal plate (20); and a cable arrangement portion (for example 50, 52) fixed to the metal plate (20) and including a plurality of rack segments regularly arranged along the straight direction (for example see 50 in Figs 4, 7, 9), wherein each of the rack segments has an insertion opening arranged away from the metal plate (20), and an opening diameter of the insertion opening of each of the rack segments receiving the cable diameter of the feeding cable (15, for example see Figs 4, 7, 9 and Paragraphs 0040, 0048), wherein when the feeding cable (15) passes through the insertion opening of at least one of the rack segments, the feeding cable (15) is fixed in position by the at least one of the rack segments and is surrounded by the at least one of the rack segments with a predetermined angle that is smaller than 360 degrees (for example see Figs 1-10 and Paragraphs 0018-0048).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date to have two fixing portions for fixing a cable holder to a metal plate as taught 
In regards to claim 20, Cornec discloses of a metallic cable holder of an antenna device, comprising: a cable arrangement portion fixed to a metal plate (for example 12) including a plurality of rack segments (for example included in 28 and 40, see Fig 2 and Figs 3, 4A-4B) regularly arranged along the straight direction, wherein each of the rack segments has an insertion opening, and the insertion opening of each of the rack segments is configured to hold a feeding cable (for example 18) having a cable diameter that is greater than an opening diameter of the insertion opening (for example see Abstract and Paragraphs 0007, 0016, cable is press fit into opening; also see Figs 1-3, 4A-4B and Paragraphs 0006-0020).  
However, Cornec does not explicitly disclose of wherein the holder includes two fixing portions arrange along a straight direction and configured to be fixed to the metal plate.
Lutman discloses of an antenna device, comprising: a metal plate (for example 20) having a first surface and a second surface that is opposite to the first surface; a radiation antenna (for example 30) disposed on the first surface of the metal plate (20, see Figs 1-10); a feeding cable (15) arranged at a side of the metal plate (20) away from the radiation antenna (30) and connected to the radiation antenna by passing through the metal plate (20, for example see Figs 1-10); and two fixing (for example see 54, 56 in Figs 7, 9) portions arranged along a straight direction and fixed to the second surface of the metal plate (20); and a cable arrangement portion (for example 50, 52) fixed to the metal plate (20) and including a plurality of rack segments regularly 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to have two fixing portions for fixing a cable holder to a metal plate as taught by Lutman for providing a solid and secure connector for affixing the cable to the metal plate and antenna. 

Allowable Subject Matter
Claims 7-13 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 7, the prior art does not disclose of the antenna device according to claim 5, wherein in any one of the metallic cable holders, each of the rack segments has a shape of the symbol "Ω" that includes an arc sub-segment, and wherein in each of the rack segments, the insertion opening has a center angle with respect to a center of circle of the arc sub-segment, and the center angle is smaller than 90 degrees, nor would it have been obvious to one of ordinary skill in the art to do so.  
In regards to claim 8, the prior art does not disclose of the antenna device according to claim 1, wherein in any one of the metallic cable holders, the cable arrangement portion includes a plurality of loop-like sub-segments and a plurality of carrying sub-segments, and any two of the loop-like sub-segments adjacent to each other are connected to one of the carrying sub-segments so as to jointly define one of the rack segments, and wherein in each of the rack segments, a minimum distance between the two loop-like sub-segments is defined as the insertion opening, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 9 and 10 are also objected to as being dependent on claim 8.  
In regards to claim 11, the prior art does not disclose of the antenna device according to claim 1, wherein in any one of the metallic cable holders, the cable arrangement portion is in a spiral shape with respect to an axis line, any portion of the cable arrangement portion having 1 - 1.5 pitches is defined as one of the rack segments, the opening diameter of the insertion opening of any one of the rack segments is equal to 1 pitch, and any one of the rack segments is configured to clutch the feeding cable, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 12 and 13 are also objected to as being dependent on claim 11.  
In regards to claim 16, the prior art does not disclose of the antenna device according to claim 1, wherein the metal plate has a plurality of notches and a plurality of buckling arms respectively extending from the inner walls of the notches away from the first surface, two of the buckling arms adjacent to each other are formed by curvedly extending along directions away from each other, and each of the metallic cable holders is fixed to the metal plate by having the two fixing portions thereof be respectively sleeved around two of the buckling arms adjacent to each other, nor would it have been obvious to one of ordinary skill in the art to do so.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CRAWFORD/Primary Examiner, Art Unit 2844